Citation Nr: 0928526	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  05-31 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1984.  This matter is on appeal from the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.

As a procedural matter, the Board notes that the Veteran 
submitted a letter dated in June 2009 since the case was 
certified for appeal.  This evidence was received after the 
last RO review and did not include a waiver.  

The Board has reviewed the additional evidence but finds that 
it relates to arguments that he has asserted during the 
entire course of the appeal.  Accordingly, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is service-connected for the following: 
chondromalacia patella with painful plica band syndrome, 
right knee (20 percent disabling); and chondromalacia patella 
with painful plica band syndrome, left knee (20 percent 
disabling); the combined service-connected disability rating 
is 40 percent.

2. The evidence does not show that the Veteran is unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002).

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2008).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability: that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2008).

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more. Id.

Where a veteran fails to meet the applicable percentage 
standards, an extra-schedular rating is for consideration 
where the Veteran is found unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2008).  
Individual unemployability must be determined without regard 
to any non-service connected disabilities or a veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2008); see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in a veteran's favor.  38 C.F.R. § 4.3 (2008).

In this case, the Veteran has the following service-connected 
disabilities: chondromalacia patella with painful plica band 
syndrome, right knee (20 percent disabling); and 
chondromalacia patella with painful plica band syndrome, left 
knee (20 percent disabling).  The combined service-connected 
disability rating is 40 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  Thus, the percentage criteria for 
TDIU are not met.  38 C.F.R. § 4.16(a) (2008).

As the Veteran fails to meet the applicable percentage 
standards, the Board will now consider whether he is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  He indicated, 
in a September 2004 VA Form 21-8940, that he was employed as 
a hospital escort technician from October 1989 to June 1990, 
as a security officer from May 1990 to March 1991, and as a 
dock worker from August 1990 to September 1991.  He further 
indicated that he became too disabled to work in September 
1991.  He attributed his inability to work to "pain in both 
legs."  He is a high school graduate.    

However, in a March 1994 Social Security Administration (SSA) 
disability report, he indicated that he worked as an orderly 
and janitor in 1991, as a security officer in 1992, and as a 
hospital escort technician from 1992 to 1993.  In a December 
1995 SSA disability report, he indicated that he worked as a 
security officer from 1985 to 1994, and then as a dockworker 
in 1994.  He described his duties as a security officer as 
making sure everything was "alright and secure," and 
described his duties as a dockworker as loading and unloading 
trucks.  He currently receives SSA disability benefits as a 
result of his bilateral knee disabilities as well as a 
psychiatric disorder.  

The threshold question is whether the Veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a TDIU, the 
record must reflect some factor which takes his or her case 
outside the norm.

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether a veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, the Board finds that the 
evidence does not show that the Veteran's service-connected 
disabilities preclude more than marginal employment.  At a 
June 2004 VA joints examination, the examiner noted that the 
Veteran had not worked in several years due to pain in both 
knees as well as depression.  Considering the amount of 
difficulties associated with walking and carrying any weight, 
the examiner opined that it would be "difficult" for the 
Veteran to obtain or maintain gainful employment.  

However, the Board reiterates that the sole fact that a 
claimant has difficulty obtaining employment is not enough 
and that the ultimate question is whether a veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  

The Veteran underwent a knee arthroscopy in November 2005, 
and he was encouraged to return to full activities in 
December 2005.  At a December 2008 VA examination, the 
examiner opined that the Veteran was capable of sedentary 
employment, but no more.  He further opined that the Veteran 
could not perform anything "requiring bending, lifting, 
squatting, climbing, or any extended period of weight 
bearing."  However, the examiner added that his knee 
disabilities would render him unable to perform his past 
duties as a security guard or dockworker.  

The Board acknowledges the Veteran's belief that his service-
connected disabilities are of such severity as to warrant 
entitlement to TDIU; however, the Board finds the medical 
findings, which directly address the Veteran's capacity or 
employment, to be more probative than his assessment of the 
severity of his disabilities.

In conclusion, the Board finds that the percentage criteria 
set forth at 38 C.F.R. § 4.16(a) have not been met, and the 
evidence does not demonstrate that the Veteran is 
unemployable due to service-connected disabilities.  Although 
the record suggests that finding suitable employment may be 
difficult for the Veteran, there is no competent medical 
opinion suggesting that he is incapable of performing the 
physical and mental acts required of sedentary employment by 
reason of his service-connected knee disabilities alone.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  The appeal is 
denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in May 2008, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and SSA records.  Further, the Veteran 
submitted private statements in support of his claim.  Next, 
specific VA medical opinions pertinent to the issue on appeal 
were obtained in June 2004 and December 2008.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


